DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated, 06/25/2022, the following has occurred:
Claim 13 is amended and
Claims 12-19 are pending.
 
Response to Arguments
Claims Rejections - 35 USC 112(a)
 
	Applicant argues

"… that the standard for enablement is not whether a feature has explicit antecedent support in the specification. Rather, MPEP § 2164.01 states, in part, that "[a]ny analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed Page 
invention." In other words, the Examiner should ask "is the experimentation needed to practice the invention undue or unreasonable" by such a person (see Id.). The factors for making a determination of undue experimentation are rigorous and include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(See MPEP § 2164.01(a))."

	These arguments are moot since Applicant's arguments are in regards to a 35 USC 112(a)-enablement rejection and claims 12, 18 and 19 have been rejected under 35 USC 112(a)-written description.
Applicant further argues that 
"In the instant case, the concept of sensor calibration using a calibration factor, as claimed herein, is well known in all disciplines of engineering. It is the act of identifying a mathematical expression, the calibration factor, that corrects for an observed difference (i.e. an identified variation) between two datasets. Once the expression is generated, its application to a dataset is trivial, typically comprising an application of the inverse of the mathematical expression used to generate the calibration factor to the dataset. Therefore, contrary to the position held by the Office, the skilled person would know how to apply a calibration factor to correct for variation between subject data and calibration data." 

	As explained in the prior Office action, dated 06/10/2022, MPEP2161.01, I states that:  
 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.

	Applicant's specification fails to explain how to apply the calibration factor to the data sufficient enough to show that the inventor has possession of the art. Therefore, the rejection of claims under 35 USC 112(a)-Written Description is maintained.


Claims Rejections - 35 USC 112(b)
	In light of the amendments, rejection of claim 13 under 35 USC 112(b)-indefiniteness in the last office action is withdrawn. However, there are new grounds of 112(b) rejection necessitated by the claim amendments.

Prior art
Applicant asserts: 
“…Hoang cannot…be said to teach this limitation. Notably, this lack of sensors on a subject, then application of a second sensor of the same type to a device that recreates the subject movement(s), also prevents Hoang from rendering obvious obtaining calibration data from said second sensor, as claimed in step e). 
…The application software is designed to make assumptions on the position of the human body and it is the responsibility of the user to replicate the known positions. In this manner, the software can accurately extract position and align the movement of the sensors to the estimation of movement within the software. A known pose calibration helps correct/adjust for discrepancies between the intended sensor mounting location and the actual mounting location" (underlined emphasis added). 
Thus, the estimation of movement within software in Hoang, which is done using the same sensors applied to the same test subject at different times, cannot be equated with calibration data obtained from a second sensor, as claimed in step e). Moreover, alignment of movement of sensors to an estimation of movement cannot be equated with determining a calibration factor corresponding to a variation between data from first and second sensors as per step f), nor with applying a calibration factor to the subject data to correct for said variation as per step g).

Examiner respectfully disagrees. There is nothing in claims 12, 18 and 19 indicating that the sensors are on a subject. Hoang has the same type of sensors as O’Prey in that they both sense motion. Likewise, O’Prey measures motions on a screen that can be likewise calibrated to accommodate a variation in the movement of the user’s finger. Therefore, the rejection of the claims to O’Prey 

Claim Interpretation
Claims 12, 18 and 19 recite “a sufficient period of time to be representative of the test subject's behavior”. Per Applicant’s specification, dated 01/18/2019, "a sufficient period of time" is defined as "approx. forty eight hours per subject…" (pg. 4, Step 1, lines 6-8) and will be interpreted as such for the purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12, 18 and 19 recite “g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data.” However, Applicant’s specification, dated 01/18/2019, fails to disclose how the calibration factor is applied to the subject data to correct variation. While the specification, dated 01/18/2019, discloses that the output of the comparison is linked to the subject biosensor data, and…can be used to apply a calibration factor to the subject data so that changes in output due to variability in the software cloud are corrected…” (see pg. 5 under “Step 4”, line 10-13), there are no details on how to apply the calibration factor to the data once the factor is determined. In other words, the steps/procedure taken to apply the calibration to the data must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Therefore, there is a lack of written description support in the specification. See MPEP §§ 2161.01, subsection I. 
All other claims are rejected due to their dependence from independent claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “when the sensor is worn by the subject, change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject.” It is unclear how detecting whether the sensor is worn correlates with authenticating the subject. The following rejection is made based on the Examiner’s best understanding of the invention in light of this 35 USC 112(b) rejection above regarding the relationship of authenticating based on whether the sensor is worn by the subject.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Prey et al. (US 2012/0092286 A1, hereinafter, “O’Prey”) in view of Hoang et al. (Publication No. US 2018/0369637 A1, hereinafter, “Hoang”).
Regarding claims 12, 18 and 19, O'Prey discloses a method of validating sensing data (par. [0050]: …output files which can be used to control a test robot in order to perform verification of sensor devices), the method comprising:
a) obtaining subject data comprising biosensor data from a test subject through a first sensor (Fig. 1 (106) and pars. [0018]:  A user performs a gesture with their hand/fingers 104 on a capacitive touch sensor 106, such as a downwards stroke with two fingers…which effectively provide a map of capacitance across the sensor area at each instance in time. In the simple example shown in FIG. 1, it can be seen that the white regions 111 caused by a user's fingers touching the sensor are in different positions in different images, thereby recording the downward stroke motion of the user's fingers, [0049]: …the sensor (e.g. sensor 106 in FIG. 1) may be part of a touch-sensitive mouse and this mouse may be capable of multi-touch detection (and hence may be referred to as a `multi-touch mouse`)), said biosensor data comprising a range of movements, over a sufficient period of time to be representative of the test subject's behavior and activities (Fig. 1 and pars. [0018]:  A user performs a gesture with their hand/fingers 104 on a capacitive touch sensor 106, such as a downwards stroke with two fingers. This sensor may be part of a touch-sensitive display or other touch-sensitive device (e.g. touch-sensitive mouse or tablet)…The touch sensor 106 captures a series of sensor images 108-110, [0050]: …and the motion of the test finger on the device may be controlled using a file output by the gesture synthesizer); 
b) using said biosensor data to program a device to exhibit the range of movements noted in the test subject ([0018]: … In the simple example shown in FIG. 1, it can be seen that the white regions 111 caused by a user's fingers touching the sensor are in different positions in different images, thereby recording the downward stroke motion of the user's fingers. The series of images may be compressed and/or otherwise formatted into data packets (e.g. USB packets where the touch-sensitive device is a USB peripheral device) for output by the touch sensor 106 and input into the gesture recognizer 102. The gesture recognizer 102 analyzes the series of sensor images to identify the gesture performed and may then output this gesture data); 
d) using the device to exhibit the range of movements noted in the test subject (Fig. 1 and pars. [0019]: …a gesture synthesizer 112 which generates a synthetic gesture trace comprising a series of synthesized sensor images 114-116 appropriately formatted (e.g. such that its format is the same as a recorded gesture, as described above) for input into a gesture recognizer 102, [0050]: The gesture recognizer may also be used to output files which can be used to control a test robot … the test robot comprises a test finger with substantially the same characteristics as a real finger …and the motion of the test finger on the device may be controlled using a file output by the gesture synthesizer));
f) determining a calibration factor, identifying any the calibration factor corresponding to a variation between the subject data and calibration data (par. [0050]: The resultant output from the sensor under test (e.g. images 108-110 in FIG. 1) can then be compared directly to the synthetic traces generated by the gesture synthesizer (e.g. images 114-116 in FIG. 1) to verify that the sensor is performing correctly or to identify problems in the operation of the sensor.); and
O’Prey does not disclose c) applying a second sensor or multiple additional sensors, of the same type as the first sensor, to the device; 
e) obtaining calibration data comprising biosensor data comprising a range of movements from the second sensor regularly over time; and
g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data.
However, Hoang in the same field of endeavor: training systems with wearable sensors based on the human motion, discloses c) applying a second sensor or multiple additional sensors, of the same type as the first sensor, to the device (pars. [0013]: …motion sensors that are preferably used include a 3-axis accelerometer, 3-axis magnetometer, and 3-axis gyroscope, [0015]: Signal processing and error filtering techniques related to data fusion can be used in extracting…data from accelerometers); 
e) obtaining calibration data comprising biosensor data comprising a range of movements from the second sensor regularly over time (par. [0062]: …for calibrating the sensors, the user may assume a known pose and perform a quick predefined activity, …(for example) jumping jacks or a randomized motion identified by the application software); and
g) applying the calibration factor to the subject data to correct for the identified variation between the subject data and calibration data (pars. [0062]: …the software can accurately extract position and align the movement of the sensors to the estimation of movement within the software, [0063]: The system may also employ random motion calibration by requiring the user to do a series of jumping jacks or warm-up exercises to properly calibrate the sensors. These random movements and rotations may be used to acclimate the magnetometer) to provide the benefit of correcting/adjusting for discrepancies between the intended sensor data and the actual data (par. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey, a calibration factor to acclimate the motion sensor, as taught by Hoang in order to provide the benefit of correcting/adjusting for discrepancies between the intended sensor data and the actual data. 
Regarding claim 14, O’Prey discloses all of the method according to claim 12, except wherein the step of using the device to exhibit the range of movements noted in the test subject is repeated multiple times to improve accuracy of replication through machine learning. 
Hoang discloses the step of using the device to exhibit the range of movements noted in the test subject is repeated multiple times to improve accuracy of replication through machine learning (par. [0082]: Repetitions can be calculated through, for example, machine learning techniques, such as gathering many data samples and analyzing the pattern and identifying trends in real-time) for the purpose of setting thresholds and identifying errors in movement (par. [0082]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of validating sensing data as taught by O’Prey to include repetitions using machine learning techniques as taught by Hoang in order to set thresholds and identifying errors in movement. 

Claims 13 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Prey and Hoang as applied to claims 12, 14, 18 and 19 above, and further in view of Al-Ali (Publication No. US 2011/0023575).
Regarding claims 13 and 15, the O’Prey and Hoang combination discloses all of method according to claim 12, except further comprising the step of g) applying a correction factor to biosensor data obtained from the second sensor in the event that any variation between biosensor data obtained from the first sensor and biosensor data obtained from the second sensor exceeds a predetermined threshold; and 
h) using said correction factor to calibrate the second sensor
However, Al-Ali in the same field of endeavor: non-invasive sensor calibration device, discloses the step of the step of g) applying a correction factor to biosensor data obtained from the second sensor in the event that any variation between biosensor data obtained from the first sensor and biosensor data obtained from the second sensor exceeds a predetermined threshold; and
h) using said correction factor to calibrate the second sensor (…par. [0037]: …the sensor 110 measures one or more parameters... The measurements … which determines a calibration factor for the sensor 110 based on the difference between the value of the measured parameter and the expected value of the parameter… the sensor 110 can retrieve the stored calibration factor and communicate the calibration factor…The monitor can then use the calibration factor to offset the measurements taken by the sensor…) to provide the benefit of compensating for variations between sensors and increasing the accuracy of the measurements (par. [0037]).  
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method of O’Prey and Hoang, a calibration factor to offset sensor measurements, as taught by Al-Ali in order to provide the of benefit compensating for variations between sensors and increasing the accuracy of the measurements. 

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Prey and Hoang as applied to claim 12, 14, 18 and 19 above, and further in view of Chung et al. (Publication No. US 2015/0106020, hereinafter "Chung").
Regarding claim 16, the O’Prey and Hoang combination discloses all of the method according to claim 12 except where the test subject is the subject themselves, and wherein the step of obtaining data from a test subject through the first sensor comprises first collecting data through the first sensor under controlled environmental conditions then obtaining data through the first sensor under uncontrolled environmental conditions.
However, Chung in the same field of endeavor: method and apparatus for wireless health monitoring and emergent condition prediction, discloses the test subject is the subject themselves, and wherein the step of obtaining data from a test subject through the first sensor comprises first collecting data through the first sensor under controlled environmental conditions then obtaining data through the first sensor under uncontrolled environmental conditions (par. [0048]: modules 410 construct attributes from raw or variably processed sensor outputs 412 through methods including…corrections for sensor bias, biological variation... The resulting attributes 414 are hence personalized to account for the sensed individual's internal and external environment.) for the purpose of learning the biological variation present in each sensed individual (par. [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey and Hoang the use of sensor outputs collected from different environments (e.g. internal and external environments), as taught by Chung in order to learn the biological variation present in each sensed individual. 
Regarding claim 17, the O’Prey and Hoang combination discloses the method according to claim 16, except where the sensor is configured to be worn by the subject to collect the biosensor data and, when the sensor is worn by the subject, change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject.
Chung discloses the sensor is configured to be worn by the subject to collect the biosensor data and, when the sensor is worn by the subject, change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject (Fig. 2 and par. [0042]: The sensing device may be instantiated with default monitoring parameters that may be updated 200 over time for…discordant sensor readings 212…) for the purpose of determining and resolving the apparent discordance or sudden change in sensing (par. [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by O’Prey and Hoang, monitoring the sensors over time for discordance, as taught by Chung in order to determine and resolve the apparent discordance or sudden change in sensing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                       /ALLEN PORTER/Primary Examiner, Art Unit 3792